DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US3886739) in view of DE-102012110268.
Lee discloses a heating system for a drive train or component thereof comprising a
resistance heating element for heating into higher temperature ranges in combination with or
on component (10; abstract; column 3, lines 30-51; Figure 1), heating element extends in loops
or meanders (column 3, lines 43-46; Figure 1), heating element is integrated onto or into a thermal/acoustic shielding (10; column 3, lines 43-51) so that heating element is oriented
toward component (Figure 1), side of heating system oriented away from component consists
of and insulation material with a thickness (11; column 3, lines 48-51; Figure 1), and heating
element is a flexible mat for a wide variety of temperature ranges (column 3, lines 43-51).  Lee does not disclose an outside metal layer.  DE-102012110268 discloses an outside metal layer (5, abstract, para. 0006, 0014).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the outside metal layer as disclosed by DE-102012110268 in the heating system of Lee because, an outside metal layer allows for an improved thermal conductivity with a good thermal connection and mechanical stability.
Claim(s) 8-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of DE-102012110268 as applied to claims 1 and 7 above, and further in view of EP-2784283.
Lee in view of DE-102012110268 discloses all of the recited subject matter except heating element is embodied as a foil with electrically conductive fiber thermoplastic composite materials, and other thermoplastic matrixes depending on temperature range, heating element is a nickel-chromium alloy, one connection of conducting path is positioned outside of 3D shape, outer insulation and varying thickness of inner and outer insulation, and copper tracks. EP-2784283 discloses a heating element is embodied as a foil with electrically conductive fiber thermoplastic composite materials, and other thermoplastic matrixes depending on temperature range (para. 0118), heating element is a nickel-chromium alloy (para. 0063), one connection (17, 16) of conducting path (15) is positioned outside of 3D shape (Figure 1). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included a foil with electrically conductive fiber thermoplastic composite materials, and other thermoplastic matrixes depending on temperature range, heating element is a nickel-chromium alloy, one connection of conducting path is positioned outside of 3D shape as disclosed by EP-2784283 in the heating system of Lee in view of DE-102012110268 because, a foil with electrically conductive fiber thermoplastic composite materials, and other thermoplastic matrixes depending on temperature range, heating element is a nickel-chromium alloy, one connection of conducting path is positioned outside of 3D shape allows for a more uniform heating. While neither Lee nor EP-2784283 discloses an outer insulation and varying thickness and copper tracks, having an outer insulation and varying thickness and copper tracks are conventional and well known in the art.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included an outer insulation and varying thickness and copper tracks to allow for a more uniform heating and as an alternative type of heating element.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of DE-102012110268 as applied to claim 1 above, and further in view of Naylor (US20090101632).
Lee in view of DE-102012110268 discloses all of the recited subject matter except a woven mat. Naylor discloses a woven mat (para. 0049). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included a woven mat as disclosed by Naylor in the heating system of Lee in view of DE-102012110268 because, a woven mat allow heater to be more flexible.

Allowable Subject Matter
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/December 1, 2022						Primary Examiner, Art Unit 3761